DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: Throughout the Specification applicant recites “…a second concentration of the volatile organic compound upstream of the scrubber” where it appears applicant intended “…a second concentration of the volatile organic compound downstream of the scrubber” based on that which is shown in Figure 1.  The drawings do not show a second sensor configured to measure VOC concentrations upstream of the scrubber. The second sensor, which detects a second concentration of the volatile organic compound, is downstream of the scrubber.  
Appropriate correction is required.

Claim Objections
Claim 12 is objected to because of the following informalities:  The claim recites in line 11 “…a second concentration of the volatile organic compound upstream of the scrubber” where it appears applicant intended “…a second concentration of the volatile organic compound downstream of the scrubber.”  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Law (US 2017/0082305).
 	Law teaches a gas sensor assembly comprising:
 	a housing;
 	an inlet assembly (400; Fig. 4a, 4b) configured to carry a gaseous composition having a volatile organic compound into the housing;
 	an outlet assembly (501; Fig. 4a, 4b) configured to carry the gaseous composition from the housing;
 	an ultraviolet light source ([0027, 0120]) disposed within the housing; and
 	a gas sensor disposed within the housing ([0020]) and configured to sense an amount of the volatile organic compound ([0020]).
Claim 12 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takeuchi et al. (JP 2010-42353).
  	Takeuchi et al. teach an exhaust system comprising:
 	an upstream conduit (8d) configured to carry a gaseous composition having a volatile organic compound (abstract);
 	a scrubber (4) coupled to the upstream conduit and configured to remove at least a portion of the volatile organic compound (abstract);
 	a downstream conduit (8i) coupled to the scrubber and configured to carry the gaseous composition from the scrubber (Fig. 1);
 	a first gas sensor assembly (5a) coupled to the upstream conduit and configured to measure a first concentration of the volatile organic compound downstream of the scrubber (Fig. 1);
 	a second gas sensor assembly (5b) coupled to the downstream conduit and configured to measure a second concentration of the volatile organic compound downstream of the scrubber; and
 	a computing device (6) coupled to the first gas sensor assembly and the second gas sensor assembly, the computing device configured to calculate a difference between the first concentration and the second concentration to determine efficiency of the scrubber (pages 3-4; In the deodorizing apparatus of the present invention, the gas concentration sensor and the calculation control unit are connected by wiring or the like, and the calculation control unit calculates a removal rate of VOC in the gas based on a signal of the gas concentration sensor. The amount of electrolysis current appropriate for the deodorization treatment is calculated from the removal rate and the residual chlorine gas concentration, and the amount of current in the electrolyzed water generating unit is adjusted to the calculated amount of electrolysis current. The removal rate of VOC in the gas is calculated by the following equation 1. Specifically, the removal rate is calculated as a ratio of a value obtained by subtracting the VOC concentration in the gas before the deodorization treatment from the VOC concentration in the gas subjected to the deodorization treatment to the VOC concentration before the deodorization treatment. (Equation 1) Removal rate = (VOC concentration before deodorization−VOC concentration after deodorization) / (VOC concentration before deodorization)).
Allowable Subject Matter
Claims 2-11 and 13-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  While claims 1 and 12 are not allowable for the reasons provided above, in the examiner’s opinion, the prior art fails to teach or render obvious the assembly or system further comprising elements having the recited positioning and function as recited in 2-11 and 13-20, respectively.


Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED PRINCE whose telephone number is (571)272-1165. The examiner can normally be reached M-F: 0545-1515.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571)272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRED PRINCE/
Primary Examiner
Art Unit 1778



FP
9/16/22